                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                  )
                                            )
                          PETITIONER        )
                                            )
 V.                                         )     CIVIL NO. 2:18-MC-101-DBH
                                            )
 ANDREW WILLIAMSON,                         )
                                            )
                          RESPONDENT        )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On October 4, 2018, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision on Petition to

Enforce IRS Summons.       The time within which to file objections expired on

October 18, 2018, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The court finds find that the government has complied

with all statutory requirements necessary to support the administrative summons

and that Andrew Williamson has unjustifiably failed to comply with the same. I

GRANT the Petition and ORDER Andrew Williamson, with respect to the relevant

summons tax periods, to produce the requested documents (i.e., the documents

described in the summons) to IRS Revenue Officer Meredith West, or any other

officer of the IRS, at the office of the IRS, 220 Maine Mall Road, South Portland,
Maine 04106, within seven (7) days of this Order. I caution Andrew Williamson that

failure to comply with the Court’s Order within the deadline set in the Order could

result in a finding that he is in contempt of court and he could be subject to arrest

for purposes of a compulsory hearing pursuant to 26 U.S.C. § 7604(b).

      SO ORDERED.

      DATED THIS 24TH DAY OF OCTOBER, 2018

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                   2
